Citation Nr: 1718040	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to April 1963.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. Jurisdiction of the case was later transferred to the RO in Seattle, Washington.

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a bilateral knee condition that he asserts began in service and has continued since that time.  Specifically, he asserts that military exercises such as duck walks, squat jumps, and the Japanese thinking position had a severe impact on his knees.  The Veteran also asserts that during a typhoon he sustained an injury while onboard a ship and that the injury worsened his knee problems.  Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's claim. 

The Veteran has not yet been afforded a VA examination in connection with his claim.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.S. §5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Given the bilateral knee condition documented in the Veteran's post-service treatment records, his competent hearing testimony and numerous statements describing in-service symptoms, his military exercises, an in-service knee injury, and his reports of continued symptoms since service, an initial VA examination is warranted and should be conducted on remand. 

Additionally, with respect to the Veteran's reports regarding the typhoon while onboard the USS Pickaway in August 1962, the record reflects that the Veteran was onboard the USS Magoffin in August and September 1962 and not the USS Pickaway.  Nevertheless, the Board concludes that the deck logs of both ships should be obtained as they may support the Veteran's account of having injured his knees as a result of heavy seas associated with a severe storm or typhoon.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, from the appropriate source, deck log records for the entire period during which the Veteran served aboard the USS Magoffin and USS Pickaway, specifically to include records dated in August 1962 and September 1962.  If multiple requests are required to obtain the information sought, they should be made.  The information specifically sought in connection with this request for deck logs seeks to ascertain whether the USS Magoffin or USS Pickaway were affected by a severe storm, to specifically include typhoon Wanda or Anna, as reported by the Veteran. 

2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA examination to evaluate his bilateral knee condition.  The claims file should be made available to and be reviewed by the examiner prior to providing an opinion.
(a) Is it at least as likely as not (50 percent probability or greater) that his bilateral knee condition had its onset in service or is related to the rigors of service, or is related to Veteran's reported in-service knee injury?  Please explain your answer.

In offering the requested opinion, please consider medical and lay evidence dated both prior to and since filing of the claim, including:

* The Veteran's statements that military exercises such as squat jumps, duck walking, and Japanese thinking positions severely impacted his knees;

* The Veteran's statements that he sought medical treatment from the corpsman for his knees and was only given APCs for the pain;

* The Veteran's descriptions of his in-service injury during a typhoon, specifically a January 2013 statement that described that his injury having  occurred when he was climbing down a ladder while the ship tossed and rolled which caused him to fall fifteen feet and land on his left knee cap and twist his legs, a March 2013 VA Form 9, which stated that the Veteran descended a ladder when the ship tossed and he fell off the ladder and hit his knees, the Veteran's December 2013 statement that he fell down a ladder during a typhoon; and

* The Veteran's January 2017 hearing testimony that described military exercises, his statement of having trouble with his knees, including pain, his statement that he heard a snapping sound from the left knee while doing longer walks or a hike, his statement that a corpsman provided APCs for the pain, and his statement that after the typhoon injury he thought he had left trick knee.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).


_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

